   1     SELWYN D. WHITEHEAD, ESQ. (CSB No. 236391)
         LAW OFFICES OF SELWYN D. WHITEHEAD
   2     4650 Scotia Avenue
         Oakland, CA 94605
   3     Tel: (510) 632-7444
         Fax: (510) 856-5180.
   4     Email: selwynwhitehead@yahoo.com
   5     JULYN M. PARK (CSB No. 213429)
         DEIRDRE M. DIGRANDE (CSB No. 199766)
   6     LOCKHART PARK, LLP
         4655 Old Ironsides Drive, Suite 250
   7     Santa Clara, CA 95054-1854
         Tel: (408) 416-2929
   8     Fax: (855) 368-1020
         Email: jpark@lockhartpark.com
   9           ddigrande@lockhartpark.com
  10     Attorneys for Creditors
         JEFF and AMALIA HANNA
  11
  12                                 UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
  13                                         SAN JOSE DIVISION
  14
          In re:                                                   Bk. No. 20-50469-SLJ
  15
          MORDECHAI KOKA,                                          Chapter 11
  16
                                                                   DECLARATION OF VALUATION
  17                   Debtor/Debtor-in-Possession.                EXPERT EMAIA REGARDING THE
                                                                   FAIR MARKET VALUES OF THE
  18                                                               DEBTOR’S ALAMEDA AND
                                                                   LAFAYETTE PROPERTIES, AND IN
  19                                                               SUPPORT OF THE CHAPTER 11 PLAN
                                                                   OF CREDITORS AMALIA AND JEFF
  20                                                               HANNA; EXHIBITS A - F
  21                                                               DISCLOSURE ASPECTS HEARING:
  22                                                               Date:     September 7, 2021
                                                                   Time:     2:00 p.m.
  23                                                               Location: Videoconference/Teleconference
                                                                   Judge:    The Hon. Stephen L. Johnson
  24
  25     I, EMAIA, do Declare,

  26
         I.        MY BACKGROUND, EXPERIENCE, EXPERT OPINION, AND FEES
  27
  28
             Declaration of Valuation Expert Emaia Regarding the Fair Market Values of Debtor’s Alameda and Lafayette
                    Properties, And In Support of the Chapter 11 Plan of Creditors Amalia and Jeff Hanna; Exhibits A - F
Case:   20-50469 Doc# 213 Filed: 08/10/21 Entered: 08/10/21 23:18:08                      KOKA//CASE
                                                                                                 Page 1NO.:   20-50469
                                                                                                           of 4
                                                                                                                  Page 1
   1             1.       My name is Emaia. A true and correct copy of my Bio is attached as Exhibit A.
   2
                 2.       For more than 38 years, I have held responsible positions with major real estate
   3
         and property management firms in both California and Hawaii, focusing on the areas of
   4     residential and commercial valuations and sales, as well as furnished and unfurnished long- and
   5     short-term rentals and compressive property management services. My employers have included
   6     Condo Rentals of Waikiki and the American Marketing System, Inc. (hereinafter “AMSI”).

   7     Since 1987, I have been employed as a licensed real estate agent at the real estate firm AMSI.

   8
                 3.       Throughout my career, I have been involved with all aspects of the management
   9     and valuation of real property as well as recruiting and mentoring new agents. I have preformed
  10     real estate valuations using several methods, including the square footage cash flow model and

  11     the market value sales model. In addition, I have performed valuations on residential properties
         for and provided my valuation opinions to numerous sellers, buyers, and other real estate
  12
         professionals since on or about January 1984. I have performed theses services for the Law
  13
         Offices of Selwyn D. Whitehead since on or about January 2005.
  14
  15             4.       In this matter, I have agreed to provide my services to the Law Offices of Selwyn

  16     D. Whitehead, Esq., gratis. However, it is my hope that if the Bankruptcy Court sees fit to
         approve the Plan of Reorganization put forth by Amalia and Jeff Hanna, I may have the
  17
         opportunity to market the real property commonly known as and located at 858 Acalanes Road,
  18
         Lafayette, California 94549 or at the very least provide several ready, willing and able potential
  19     buyers to whomever the court has or will appoint as the broker of record.
  20
         II.     MY ASSIGNMENT AND SUMMARY OF MY OPINIONS
  21
  22             5.       I have agreed to provide my opinion of the current fair market values of 1702
  23     Paru Street, Alameda, California 94501 (“the Alameda Property”) and 858 Acalanes Road,

  24     Lafayette, California 94549 (“the Lafayette Property”).

  25
                 6.       As to the Lafayette Property; it is my observation, in accord with my research (see
  26     the CMA Report, of which a true and correct copy is attached hereto as Exhibit B) that within
  27     the last 6 months in a 1-mile radius of the Lafayette Property there actual sales of real property

  28
             Declaration of Valuation Expert Emaia Regarding the Fair Market Values of Debtor’s Alameda and Lafayette
                    Properties, And In Support of the Chapter 11 Plan of Creditors Amalia and Jeff Hanna; Exhibits A - F
Case:   20-50469 Doc# 213 Filed: 08/10/21 Entered: 08/10/21 23:18:08                      KOKA//CASE
                                                                                                 Page 2NO.:   20-50469
                                                                                                           of 4
                                                                                                                  Page 2
   1     between $3,115,000 and $1,600,000, with the average being $2,301.000, and the median being
   2     $2,184,000. And within that same time period, within a 1/2-mile radius of the Lafayette Property

   3     there were actual sales of between $2,675,000 and $1,600,000, with an average sale being
         $2,160,750, and the median being $2,184,000 (see the CMA Report, of which a true and correct
   4
         attached hereto as Exhibit C). As such, it is my opinion that the fair market value of the
   5
         Lafayette Property is at least $2,184,000.
   6
   7             7.       As to the Alameda Property; it is my observation, in accord with my research (the
         CMA Report, of which a true and correct copy attached hereto as Exhibit D) that the Alameda
   8
         Property, within the last 6 months in a 1-mile radius there were actual sales of real property
   9
         between $2,150,000 and $1,150,000, with the average being $1,626,429, and the median being
  10
         $1,600,000. And within that same time period, in a 1/2-mile radius of the Alameda Property
  11     there were actual sales of between $1,630,000 and $1,150,000, with an average sale being
  12     $1,430,000, and the median being $1,510,000 (see the CMA Report, of which a true and correct

  13     copy is attached hereto as Exhibit E).

  14
                 8.        However, I want to point out to the court that the properties within the ½-mail
  15     radius were/are much smaller than the Alameda Property. For example, the property that closed
  16     on July 26, 2021, (1914 Buena Vista Avenue) was only 2509 square feet, which is half the
  17     square footage of the Alameda Property. Nonetheless the Buena Vista Property sold in only 13

  18     days on the market for $1,510,000, which is only $490,000, less that $2,000,000 for half the size
         of the Alameda Property. As such, I have informed Ms. Whitehead that it would not be
  19
         inappropriate to use $1,624,833 as the media value for the Alameda Property, which as of today
  20
         has been updated to $1,626,429 because of a new sale.
  21
  22             9.       That being said, based on what is being said in the realtor and buyer communities,
         the Alameda Property could if properly marketed command a price of $2,000,000 or more.
  23
         However, before I could make that determination, I would have to have access to each of the
  24
         three units to view each unit’s layout and characteristics. Nonetheless, my instincts inform me
  25     that the Alameda Property is likely much closer to the current listing price of at least $1,899.000
  26     than the $1,624,429 valuation stated above. Attached hereto as Exhibit F is a true and correct
  27
  28
             Declaration of Valuation Expert Emaia Regarding the Fair Market Values of Debtor’s Alameda and Lafayette
                    Properties, And In Support of the Chapter 11 Plan of Creditors Amalia and Jeff Hanna; Exhibits A - F
Case:   20-50469 Doc# 213 Filed: 08/10/21 Entered: 08/10/21 23:18:08                      KOKA//CASE
                                                                                                 Page 3NO.:   20-50469
                                                                                                           of 4
                                                                                                                  Page 3
   1     copy of the existing listing of the Alameda Property.
   2
                 10.       Also, when I spoke to the Listing Agent of the Alameda Property last week on
   3
         behalf of one of my own clients, he, Mr. Rick Dahnken, informed me that the middle unit, which
   4     is a 5-bedroom 2-bath apartment that had last being rented for $2,750.00, was currently vacant.
   5     He mentioned that the tenant had vacated the apartment 2-3 weeks ago. That means that the fair
   6     market value of the real property may be higher, especially since the 5bed/2bath unit would be

   7     more attractive and gain better financing terms from a bank if the purchaser-owner moved in.
         Or, on the other hand, the property would be worth more where one or more units were vacant
   8
         and the rents could immediately be bought to their fair market rate rents of say $4,500 for the
   9
         5bed/2bath, based on the fair market rents of such units in Alameda.
  10
  11             11.    As such, it is my opinion that of the two properties, based on the fact available to
         me today; the Lafayette Property shows the greater value and would, between it and the Alameda
  12
         Property likely return the most equity to the Debtor’s Bankruptcy Estate.
  13
  14     III.    CONCLUSION
  15
                 I declare under penalty of perjury under the laws of the State of California that the
  16
         foregoing is a true and correct statement of my opinions and the supporting facts and that this
  17     declaration was executed on the 10th day of August 2021 at the City of Oakland, Alameda
  18     County, California.
  19
  20
  21                                                        /s/ Emaia______________________
  22                                                        EMAIA , Real Estate Agent, AMSI

  23
  24
  25
  26
  27
  28
             Declaration of Valuation Expert Emaia Regarding the Fair Market Values of Debtor’s Alameda and Lafayette
                    Properties, And In Support of the Chapter 11 Plan of Creditors Amalia and Jeff Hanna; Exhibits A - F
Case:   20-50469 Doc# 213 Filed: 08/10/21 Entered: 08/10/21 23:18:08                      KOKA//CASE
                                                                                                 Page 4NO.:   20-50469
                                                                                                           of 4
                                                                                                                  Page 4
